                                                                                    Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 1 of 22 Page ID #:1



                                                                                      1 SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC
                                                                                                Karen L. Bizzini, #119391 (kbizzini@spcclaw.com)
                                                                                      2 550 S. Hope St., Suite 2350
                                                                                          Los Angeles, California 90071-2618
                                                                                      3 Tel: (213) 996-4200; Fax: (213) 892-8322
                                                                                      4 Attorneys for Defendant
                                                                                          Zurich American Insurance Company
                                                                                      5
                                                                                      6
                                                                                      7                         UNITED STATES DISTRICT COURT
                                                                                      8         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                      9
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC




                                                                                     10 CANOPIUS US INSURANCE, INC., a               Case No.
                                                                                          Delaware Corporation,
                                                                                     11                                              ZURICH AMERICAN INSURANCE
                                          TEL (213) 996-4200 • FAX (213) 892-8322
                                           LOS ANGELES, CALIFORNIA 90071-2618




                                                                                                       Plaintiff,                    COMPANY’S NOTICE OF
                                                                                     12                                              REMOVAL OF CIVIL ACTION TO
                                                550 S. HOPE ST., SUITE 2350




                                                                                                vs.                                  UNITED STATES DISTRICT
                                                                                     13                                              COURT, CENTRAL DISTRICT OF
                                                                                          ZURICH AMERICAN INSURANCE                  CALIFORNIA, WESTERN
                                                                                     14 COMPANY, an Illinois corporation;            DIVISION PURSUANT TO 28
                                                                                          ZURICH NORTH AMERICA, an                   U.S.C. §1441(b)(1) [DIVERSITY
                                                                                     15 Illinois corporation, and DOES 1 to          JURISDICTION]
                                                                                          100, Inclusive,
                                                                                     16                                              [Filed concurrently with Declaration
                                                                                                       Defendants.                   of Karen L. Bizzini]
                                                                                     17
                                                                                                                                     Originally filed in Superior Court of the
                                                                                     18                                              State of California for the County of
                                                                                                                                     Los Angeles – East District, Case No.
                                                                                     19                                              19PSCV00437
                                                                                     20
                                                                                     21
                                                                                     22
                                                                                     23
                                                                                     24
                                                                                     25
                                                                                     26
                                                                                     27
                                                                                     28

                                                                                                                                 1
                                                                                                ZURICH AMERICAN INSURANCE COMPANY’S NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                    Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 2 of 22 Page ID #:2



                                                                                      1         TO THE JUDGES OF THE UNITED STATES DISTRICT COURT
                                                                                      2 FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION,
                                                                                      3 AND TO THE CLERK OF THE COURT:
                                                                                      4         PLEASE TAKE NOTICE that defendant Zurich American Insurance
                                                                                      5 Company hereby removes to this Court the complaint filed in the Superior Court of
                                                                                      6 the State of California, County of Los Angeles – East District, titled Canopius US
                                                                                      7 Insurance, Inc. v. Zurich American Insurance Company, Zurich North America,
                                                                                      8 Case No. 19PSCV00437 (“State Court Action”). A copy of this complaint is
                                                                                      9 attached as Exhibit “A.”
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC




                                                                                     10         1.    On May 10, 2019, plaintiff Canopius US Insurance, Inc. filed a
                                                                                     11 complaint in the State Court Action, naming two defendants, Zurich American and
                                          TEL (213) 996-4200 • FAX (213) 892-8322
                                           LOS ANGELES, CALIFORNIA 90071-2618




                                                                                     12 “Zurich North America.” Zurich American is the legal entity that issued the
                                                550 S. HOPE ST., SUITE 2350




                                                                                     13 insurance policy at issue, and is thus the proper party defendant to respond to the
                                                                                     14 State Court Action. “Zurich North America” is merely a trade style used by Zurich
                                                                                     15 American and its affiliates. “Zurich North America” is not a corporation or other
                                                                                     16 legal entity. “Zurich North America” cannot join in or consent to removal because
                                                                                     17 it is not a legal entity. It is thus an improper party to the State Court Action.
                                                                                     18         2.    Zurich American received service of the Summons and Complaint on
                                                                                     19 May 17, 2019. A copy of the Summons and Acknowledged Notice of Service of
                                                                                     20 Process dated May 20, 2019 are attached together as Exhibit “B.”
                                                                                     21         3.    Zurich American also received service of a Notice of Case Assignment
                                                                                     22 and Case Management Conference in the State Court Action, which schedules a
                                                                                     23 Case Management Conference on October 8, 2019 at 8:30 a.m. Copies of these
                                                                                     24 Notices are attached as Exhibit “C.”
                                                                                     25         4.    This Notice of Removal is timely under 28 U.S.C. §1446(b) in that
                                                                                     26 Zurich American seeks removal within 30 days after it was served with the
                                                                                     27 Summons and Complaint in the State Court Action.
                                                                                     28

                                                                                                                                     2
                                                                                               ZURICH AMERICAN INSURANCE COMPANY’S NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                    Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 3 of 22 Page ID #:3



                                                                                      1                            DIVERSITY OF CITIZENSHIP
                                                                                      2         1.    This is a civil action over which this Court has original jurisdiction
                                                                                      3 under 28 U.S.C. §1332(a)(1), and is one that Zurich American may remove to this
                                                                                      4 Court pursuant to 28 U.S.C. §1441(b)(1).
                                                                                      5         2.    This is a civil action between citizens of different states. Complete
                                                                                      6 diversity of citizenship exists. Canopius is a corporation organized and existing
                                                                                      7 under the laws of the State of Delaware, with its principal place of business in
                                                                                      8 Delaware. Zurich American is a corporation organized and existing under the laws
                                                                                      9 of the state of New York, with its principal place of business in Schaumburg,
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC




                                                                                     10 Illinois. See Declaration of Karen L. Bizzini filed in support of this Notice of
                                                                                     11 Removal, at ¶¶ 2, 3.
                                          TEL (213) 996-4200 • FAX (213) 892-8322
                                           LOS ANGELES, CALIFORNIA 90071-2618




                                                                                     12                            AMOUNT IN CONTROVERSY
                                                550 S. HOPE ST., SUITE 2350




                                                                                     13         3.    According to its complaint, Canopius seeks to recover from Zurich
                                                                                     14 American $465,782.39 for defense fees, costs, and indemnity (see Exhibit “A” at ¶¶
                                                                                     15 17, 19, 25), so the amount in controversy exceeds the sum of $75,000 exclusive of
                                                                                     16 interest and costs.
                                                                                     17         4.    Canopius alleges it paid $465,782.39 to defend its policyholder Pearl of
                                                                                     18 the East RTC, L.P. (“Pearl”) and to obtain dismissals or settlements of 17
                                                                                     19 underlying actions filed by in pro per plaintiffs against Pearl. Id., at ¶¶7, 11, 13, 16,
                                                                                     20 17. Canopius alleges that Pearl is an additional insured on three insurance policies
                                                                                     21 that Zurich American issued to Clark Pacific. Id., at ¶15. Canopius alleges causes
                                                                                     22 of action for subrogation, equitable contribution, and declaratory relief, based on
                                                                                     23 Zurich American’s declination to defend and indemnify Pearl in these underlying
                                                                                     24 actions. Zurich American contends that Pearl is not an additional insured on any of
                                                                                     25 the policies it issued to Clark Pacific, and therefore it had no duty to defend or
                                                                                     26 indemnify Pearl in the underlying actions.
                                                                                     27                             JURISDICTION AND VENUE
                                                                                     28         5.    Canopius filed its complaint in the Superior Court of the State of

                                                                                                                                    3
                                                                                               ZURICH AMERICAN INSURANCE COMPANY’S NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                    Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 4 of 22 Page ID #:4



                                                                                      1 California, County of Los Angeles – East District. Venue in the United States
                                                                                      2 District Court for the Central District of California, Western Division is therefore
                                                                                      3 proper. See 28 U.S.C. §1441(a)(providing for removal “to the district court of the
                                                                                      4 United States for the District and division embracing the place where [the State
                                                                                      5 Court Action] is pending”); 28 U.S.C. §84(c)(the Central District of California
                                                                                      6 includes Los Angeles County).
                                                                                      7        6.     Zurich American has given notice of the filing of this Notice of
                                                                                      8 Removal to the plaintiff in the State Court Action and filed a copy with the Clerk of
                                                                                      9 the Superior Court of the State of California, County of Los Angeles – East District
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC




                                                                                     10 in accordance with 28 U.S.C. §1446(d).
                                                                                     11        7.     Zurich American respectfully requests that the Complaint Canopius
                                          TEL (213) 996-4200 • FAX (213) 892-8322
                                           LOS ANGELES, CALIFORNIA 90071-2618




                                                                                     12 filed against it in the State Court Action be removed from that court to this Court.
                                                550 S. HOPE ST., SUITE 2350




                                                                                     13                            DEMAND FOR JURY TRIAL
                                                                                     14        8.     Zurich American hereby demands a jury trial of this matter.
                                                                                     15 Fed.R.Civ.P. 38(b).
                                                                                     16
                                                                                     17 DATED: June 17, 2019                 SINNOTT, PUEBLA,
                                                                                                                             CAMPAGNE & CURET, APLC
                                                                                     18
                                                                                     19
                                                                                     20
                                                                                                                             By:         /s/ Karen L. Bizzini
                                                                                     21                                            KAREN L. BIZZINI
                                                                                     22                                            Attorneys for Defendant Zurich American
                                                                                                                                   Insurance Company
                                                                                     23
                                                                                     24
                                                                                     25
                                                                                     26
                                                                                     27
                                                                                     28

                                                                                                                                   4
                                                                                               ZURICH AMERICAN INSURANCE COMPANY’S NOTICE OF REMOVAL OF CIVIL ACTION
Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 5 of 22 Page ID #:5




                 EXHIBIT A
         Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 6 of 22 Page ID #:6


 Electronically FILED by Superior Court of California, County of Los Angeles on 05/10/2019 02:18 PM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Calagna,Deputy Clerk
                            II                                                          19PSCV00437

                                           Assigned for all purposes to: Pomona Courthouse South, Judicial Officer: Gloria White-Brown




                          1 JEFFREY S. KRAMER, State Bar # 094049
                            MARK C. PHILLIPS, State Bar #150749
                        - 2 KRAMER, DEBOER & KEANE                                                                                                                            -      -
                            A Limited Liability Partnership -          -      -        -         - -         -
                          3 Including Professional Corporations
                            21860 Burbank Boulevard, Suite 370
                          4 Woodland Hills, California 91367                                          -
                            Telephone:= (818) 657-0255               - -
                                                                                                                                                                          -
                                                                            -   - -------- -- -----~ ---_ - --                                                           -
                          5 Facsimile:     (818) 657-0256 -        -                                                                                       -        -------- -                   -
                            Email:      - jkramer@kdeklaw.com                                           -                                                           -
                          6 Email:         mphillip~kdeklaw.com
                                  -                                                                       ----                                              -      ---- --- -----
                            Attorneys for Plaintiff Canopius US Insurance, Inc,
                         7

                         8                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA

                         9                              FOR THE COUNTY OF LOS ANGELES- EAST DISTRICT

                       10

      ~        11 CANOPIUS US INSURANCE, INC., a CASE NO.
                  Delaware Corporation,
         o~    12                                                         COMPLAINT FOR SUBROGATION,
       =                             Plaintiff,                           EQUITABLE CONTRIBUTION, AND
     °?3~a~~~..13
           _       --- - -------= -- ---- - - - - - - --- ---- --- -.---- DECLARATORY RELIEF; DEMAND
                                                                                                  :---                                                                         — ----- - ---
     a~o~zc~               V.                                             FOR JURY TRIAL
                      _14
     W ~N     0 =u1           ZURICH AMERICAN INSURANCE
      w~W  Z
--    A~~mS° - 15             COMPANY,-an Illinois corporation, ZURICH --_ -- ----- —=- --- -- - -- -                                                              - --------            -   -
      ~ m z m 0 J
         J-
          p 0   lL
                              NORTH AMERICA, an Illinois corporation,
           z_mN        16     and DOES 1 TO 100, Inclusive,
     ~

                  ---17        ------- - --- Defendants. _                             - -- -- - --- - - --------------_ -----
                       181
                                   -               -                    - -      --      -- -- --   -     _.       --     -    -   --- -                           -- - - -              -
                      .19~             __._-.=Plaintiff, Canopius US Insurance, Inc. ("Canopius") alleges as follows:                                               -

                       20                                                         GENERAL ALLEGATIONS

                       21                  1.          Plaintiff Canopius is and at all times herein mentioned was a corporation organized

                       22 and existing under the laws of the State of Delaware and registered in the State of California as an

                       23 eligible surplus line insurance company doing business in the State of California among other things
                       24 selling insurance products and administering insurance claims through authorized third-party claims

                       25 administrators within the State of California.
                       26     //

                       27     //

                       28
                                                                           1
                                       COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND DECLARATORY RELIEF;
                                                                DEMAND FOR JURY TRIAL



                                                                                    EXHIBIT A
                                                                                       5
         Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 7 of 22 Page ID #:7




                                        2.      Plaintiff Canopius alleges on information and belief that Defendant Zurich American
                                Insurance Company is and at all times herein mentioned was a corporation organized and existing
                                under the laws of the State of Illinois and registered and doing business in the State of California as
                                an insurance company among other things selling insurance products and administering insurance
                                         _                                         ------.-..._..- - - -
                                claiiris within the State of California:   --- -                           --== --- -- - -------=---= --- - =--..


                                        3.      Plaintiff Canopius alleges on information and belief that Defendant Zurich North

                               J America is and at all times herein mentioned was a corporation organized and existing under the

                               I laws of the State of Illinois and registered and doing business in the State of California as an

                               ~ insurance company- among other_things _selling insurance products and administering insurance

                               I claiins within the State of California.

      z                  11             4.      Plaintiff Canopius is ignorant is the true names and capacities, whether individual,

            o~           12 corporate, associate or otherwise, of Defendants sued herein as DOES 1 through 100, inclusive, and

            a       g _13
                    -          therefore sues such persons by these fictitious names pursuant to California Code of Civil Procedure
- ------ W a~u~
           a-'>ui~
                J m_                   --        - -
      M ~m°2W
                               Secfion 474:-Plaintiff Canopius-alleges-on-informatiori=and belief -that each Defendant designated -
      w mwm 0
      A~a~o= -15               herein as - a DOE is involved in,-entitled to,- or in some manner responsible as the principal,-- ---
      }(„~=l~Zp]
             p ~ ~U
                  lL~J     -

      ~ "~3 ~ 16
            Z~
                               beneficiary, agent, co-conspirator, joint venture, alter ego, third-party beneficiary, or otherwise, for
             N

                         17 ~ the agreements, transactions, events, and/or acts herein described, and thereby proximately caused

                         18 injuries and damages to Plaintiff Canopius as herein alleged. Plaintiff Canopius further alleges on
                              -    - --        --               -- -          -          -   - ---             -      -
            -            19 information and belief that these fictitiously named Defendants are responsible in some way for the

                         20 I injury and damages to Plaintiff Canopius as herein alleged. Plaintiff Canopius will seek leave to

                         21 I amend this Complaint to add the true names of these Defendants when the same have been

                         22 I ascertained.

                         23            5.       Plaintiff Canopius alleges on information and belief that at all times mentioned

                         24 herein, each Defendant was the agent, servant and employee of the other Defendants and each of

                         25 them, and in committing the acts and omissions herein mentioned was acting within the course and

                         26 scope of said agency, servitude and employment. Plaintiff Canopius further alleges on information

                         27 and belief that at all times herein mentioned, each Defendant was chargeable with and bound by the

                         28 knowledge and information received by and on behalf of each other Defendant.


                                    COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND DECLARATORY RELIEF;
                                                              DEMAND FOR JURY TRIAL



                                                                     EXHIBIT A
                                                                        6
   Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 8 of 22 Page ID #:8




                                     6.             Plaintiff Canopius alleges on information and belief that all the acts of Defendants
                           and each of them were ratified and adopted by the acts of their Co-Defendants and each of them.
                                     7.             Plaintiff Canopius issued its commercial general liability insurance policy number
                              -                 --                 -           -     ---   -             -       -..     - --     -   -
                           OUS018011368 to its named insured Pearl of the East RTC, L.P. ("Pearl").
                                           __   -              -
                                     8.         Pearl constructed the Pearl of the East Shoppiiig Plaza ("Plaza") located in Rowland -

                           Heights, California, beginning in 2013, and then has owned and operated the Plaza from the

                           completion of construction through the present. Pearl does not own the land upon which the Plaza

                           is situated, but rents the land from Rowland Ranch Properties, LLC ("Rowland"). The Plaza is

                          I located within this Judicial District. -

                    10               9.         Located immediately adjacent to the Plaza is the Rowland Mobile Home Estates,

 z                 11     which is a mobile home park consisting of several hundred units. One of the residents of the mobile
 d o~               12
                          home park allegedly discovered in or about August 2013 that Pearl was constructing a four-story
 ~     =~F~N

                    13    parking garage at the rear of the Plaza's open air parking lot, and just feet away from the boundary
             J
                          wall -separating--the--Plaza-from -the-mobile -home-park: —The =parking=garage -and =sun•ounding=
 l~1   NO v
 w n LL m'Z
        Y
—A~amoa
    ~               15    improvements- were constructed in part by Clark Pacific, pursuant to a subcontract dated May -14,
 a=oao~
 w <~~
       Zm          16 2013 between Clark Pacif c and PTECC, who was Pearl's construction manager for the entire
       - N


       ----      -- -17   garage-related construction project. _ Clark Pacific's scope of work included among other things

                     18 trenching to repair and install underground wet utilities between the garage and the adj acent
                        --      -          - ---                 _       -          -        --
       ---         = 19 boundary wall between the Plaza and the mobile home park. Plaintiff Canopius alleges on

                   20 I information and belief that Clark Pacific drafted said subject subcontract, which caused Pearl to

                   21 I reasonably rely on Clark Pacific's commitment to "cover" its work by defending and indemnifying

                   22 I Pearl in the event of a third-party lawsuit arising out of Clark Pacific's scope of work.

                   23                10.        Some of the residents of the Rowland Mobile Home Estates protested to Pearl,

                   24 Rowland and local governmental agencies both during the course of construction of the garage

                   25 project and after the completion of its construction that the construction project, and in particular
                   26 the trenching work, caused diversion of both surface water and subterranean water into the mobile
                   27 home park, resulting in allegations of property damage to the foundations and structural integrity of
                   28 several mobile homes. The affected residents of the mobile home park contended that not only did

                                  COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND DECLARATORY RELIEF;
                                                           DEMAND FOR JURY TRIAL



                                                                       EXHIBIT A
                                                                          7
         Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 9 of 22 Page ID #:9




                      1    I they sustain ongoing property damage to their homes, but also that their homes suffered diminution
                    .- 2    on value. .They also alleged that said trenching work caused said boundary wall to be partially                            _..-
                      3 demolished and not restored for a period of time which allowed criminal trespassers to enter the
                            --           -             -       -- - . .                - ---- - - - - --
                      4    mobile home park. Said trespassing allegedly caused metal anguish to the residents of the mobile                        ~
- - ---_.. ----_5                   .-                                     _   _         _           -     __      _-
                                         --     ----
                           home p-
                                ark~some of whom alle g
                                                      edph Y
                                                           sical manifestations of bodilY
                                                                                        iri"u - accorriPanY
                                                                                           J rY           -ingthe^- ----
                      6    mental anguish.
                     7              11.       Initially fourteen separate underlying third-party actions were filed by individual

                      8    residents of the Rowland Mobile Homes Estates against Pearl (as the Plaza owner) and Rowland (as

 -----       - -.9         the landowner), beginning -on April 1, 2014. _ Eventually-a total_of-seventeen individual lawsuits                      _
                    10 I were filed. Some of the                                       ~ actions were dismissed voluntarily early on, with all -

     ~              11 the remaining underlying third-party actions consolidated pursuant to Court order with the lead case

     W °m           12'' entitled Wen-Tzu Davis, et al. v. Pearl of the East RTC, L.P., et al., Los Angeles County Superior
            ~2~N
         ~a~mo      13'    Court Case No. KC066761. Each underlying third-party plaintiff asserted their own damage_claims,

--O~o n~~   J ~
                    14     including claims-for-punitive-damages.—Every-underlying third-party=plaintiff=prosecuted-their-= -----
     w <~~~ °Z _
     A ~amoa
         ~       15 respective lawsuits in pro per, and as a result thereof, their pleadings were not artfully drafted. =-
     ay ~Zm O J
         DOO0W
                    16     Nonetheless, the damages being asserted collectively by all the underlying third-party plaintiffs were

           ~-       17     in excess of $4.5 million.. Plaintiff Canopius provided Pearl with a defense of all the underlying _
    ~           -
                           third-party actions.
                           ---                  --         -              --       -     -      ---        - -    --- - - --   -
                                    12. _-- Rowland tendered its defense of these underlying third-party actions to Pearl
                    20 I pursuant to an indemnity provision in the land rental agreement between Rowland and Pearl, which I

                    21 I tender was accepted. Plaintiff Canopius therefore provided a defense both to Pearl and to Rowland.
                    22 1 None of the underlying third-party plaintiffs sued Clark Pacific as a direct defendant, and neither

                    23 Pearl nor Rowland cross-complained against Clark Pacific because Pearl and Rowland made a
                    24 strategic decision to maintain a united defense against the underlying third-party plaintiffs.
                    25     //

                    26     //

                    27     //

                    28     //



                                 COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND DECLAIZA"1 UKY 1ZELlr;r';
                                                           DEMAND FOR JURY TRIAL



                                                                          EXHIBIT A
                                                                             8
         Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 10 of 22 Page ID #:10




                            1            13.        Some of the underlying third-party actions were voluntarily dismissed over the next
                            2 few years, while others were settled at the Courthouse in February 2017. Plaintiff Canopius-funded :

                            3 those settlements. All of the underlying third-party actions were therefore resolved, except for the
                                    --        --.                   -       -       ---      -
                            4 lead case whose underlying plaintiffs, Wen-Tzu Davis and her husband Chen-Feng Lin, refused to
                                                                                _        -
        -- -- ---- ---
                            5 settle. - Mr. Lin was involuntarily dismissed from the lead case iri February 2017 in connection with-

                            6 a terminating sanction. Ms_Davis proceeded to a bench trial on the lead case in March 2017. She
                            7 lost at the trial court level and judgment was entered for the defense. Both Mr. Lin and Ms. Davis

                            8 then filed multiple appeals to the California Court of Appeal, all of which were either abandoned or

                            9 dismissed, the last one being dismissed in December 2018. Mr. Lin and Ms. Davis never challenged
                          10 those dismissals, and so all those dismissals are now final.

         z                11             14.        All the underlying third-party actions alleged construction-related deficiencies and
  --    -Q        -   -         -                               -       -       -    -                   --   --   -   -            =   -
             o            12 progressive resultant property damage, particularly the underlying third-party plaintiffs in the lead

  _ -
        _°~ ~°~ "__ 13 case, involving the construction of the parking garage and in particular arising out of the work of
                  N

                                          -
                 ~~-14 Clark Pacific.—- All the allegations-
                                                     -                   -
                                                             of coritinuous arid progressive construction defect-related property=
     GQ mwmoZ
     W s~ Zzo
-----A~ a~
        o 3a              15 damage from the underlying third-party actions are incorporated erein or reference, -wi out -
            0w
     CC ~zmo
          o
         W`' 3~ 16 admitting therri. Jurisdiction is proper in the Los Angeles County Superior Court because the

                          17 gravamen of the underlying dispute as set forth in the_underlying third-party actions- arose within

                          18 Los Angeles County.
                                                        -       --              -                -            --           - -- -       - -
                          _19            15.        Plaintiff Canopius alleges on information and belief that Defendants issued at least

                          20 the following commercial general liability insurance policies to Clark Pacific: Policy No.

                          21 CPPP594472394 with effective dates from December 1, 2012 through December 1, 2013, Policy

                          22 No. CPP594472305 with effective dates from December 1, 2013 through December 1, 2014, and

                          23 Policy No. GLA427717809 with December 1, 2013 through 1, 2014. Plaintiff Canopius further

                          24 alleges on information and belief that each of the aforementioned insurance policies contains an
                          25 Additional Insured Endorsement in favor of Pearl. Plaintiff Canopius will seek to amend this
                          26 Complaint to identify additional insurance policies should they be discovered through this lawsuit.

                          27 Plaintiff Canopius further alleges on information and belief that said damage and injury allegations
                          28 in the underlying third-party actions trigger a duty to defend and indemnify under Defendants'
                                                                                                     5
                                    COMPLAIlVT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND DECLARATORY RELIEF;
                                                              DEMAND FOR JURY TRIAL



                                                                                    EXHIBIT A
                                                                                       9
        Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 11 of 22 Page ID #:11




                              1 insurance policies, and that the existence of any unresolved factual disputes asserted by Defendants
                              2 regarding factual questions arising out of the underlying third-party actions establish a potentiality =
                              3 of coverage sufficient to trigger a duty to defend under California law.
                                                                                   _ --    --   -   -             -   -
                              4               16.       Plaintiff Canopius has made repeated demand on Defendants, beginning in 2014 and
- -- -- --- -- - - - --                          -- -   -- -                                        _                          -             _ __
                                                                     --- -- - - --- -. -
                              5 continuing through 2018, to participate in the defense of the underlying third-party actions,—arid to

                          _- 6 contribute to the ongoing (and therefore increasing amount of) defense fees and costs, as well as

                              7 indemnity paid, all of which was incurred by Plaintiff Canopius with respect to the underlying third-

                              8 party actions. Due to clear California law regarding an insurer's broad duty to defend an underlying

                              9 third-party action,, based upon facts known to the insurer at the outset of the underlying third-party _
                            10 actions Defendants have never expressly declined an obligation to defend the underlying third-party
                                              '------                                                   -

        w                   11 actions. Instead, Defendants cont'inue to request additional information and documentation.

       ~ oo                 12 However, at no time have Defendants stepped forward and paid for any of the defense fees, costs

       °o
            Z
                          o_13    and indemnity incurred by Plaintiff Canopius.
                                   _ -_ _ _                    _ _    __ _ _   _

        oHE; Jm             14                -17.      As aresult thereof,-Plaintiff Cauopius has suffered loss-by-paying all of the=defense~
       Aq   =-No=w
            p~ f!1 4] 0



                 M
                      oo    15    and indemnity obligation of Pearl and Rowland with respect to the underlying third-parry actions =
        w 5000w
          <,-~~             16 for which Plaintiff Canopius was not primarily or legally liable and for which Defendants are
                ? N


---             --- -17 I( primarily and legally liable to cover. _.Plaintiff Canopius has made repeated demand therefor from _

                            18 Defendants for payment to cover the defense fees, costs and indemnity related to the underlying
                                               --                         _.        - -    -
                           _ 19 actions, and Defendants have not=paid it by contending that they need to receive additional

                            20 information. Plaintiff Canopius is not aware that Defendants ever conducted an independent

                            21 investigation into the underlying third-party actions. Plaintiff Canopius therefore contends that

                            22 Defendants are responsible for payment of a sum not less than $465,782.39 for said defense fees,

                            23 costs and indemnity.

                            24                                                     FIRST CAUSE OF ACTION

                            25                                             (Subrogation against aI1 Defendants)
                            26                18.       Plaintiff Canopius realleges and incorporates by reference paragraphs 1 through 17

                            27 of the Complaint as though fully and completely set forth herein.
                            28 11 //



                                         COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION,                               TORY RELIEF;
                                                                  DEMAND FOR JURY TRIAL



                                                                                   EXHIBIT A
                                                                                     10
      Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 12 of 22 Page ID #:12




                              1             19.        Pearl and Rowland suffered the aforementioned loss with respect to the underlying
                                    third-party actions for which Defendants are legally obligated to provide a defense.under their ;
                                                                                                                            - --- ---_ - - --- ... .
                                    insurance policies. Said loss to Pearl and Rowland arising out of Clark Pacific's work at the Plaza
                                     -            --        -- - -    -
                                    was one for which Plaintiff Canopius was not solely or primarily liable to defend Pearl and Rowland
                                                                                          _ ..                    _.
                                    but Plairitiff Canopius has defended Pearl aiid Rowlarid iri order to protect both their interests and

                                    its own interest and not as a volunteer. Pearl and Rowland have an existing, assignable cause of

                              7     action against Defendants which Pearl and Rowland could assert for their own benefit had they not

                              E:j   been compensated for their loss with respect to the underlying third-party actions by Plaintiff

                          _9 II Canopius, Plaintiff Canopius is subrogated to that claim. Plaintiff Canopius has suffered damages

            _             10 I I caused by Defendants' failure to date to pay for any of Pearl's and Rowland's defense, costs and

                          11 indemnity-with respect to the underlying third-party actions.- - Justice requires that this loss be shifted
      zdw    --       _
             O ~
                          12        to Defendants, whose equitable position is inferior to that of Plaintiff Canopius; Plaintiff Canopius's
            ~N~4
             ° F- m ~ 13 damages are in a liquidated sum not less than $465,782.39 for defense fees, costs and indemnity.
    ...W
— .               a,m_~_4
                J"J ~-                      20.----Wherefore -Plaintiff -Canopius=-has -=been -=damaged--and =seeks =recovery =from =
                °_`
      ~         m5~ - 15            Defendants as set forth below. --- - --- ---- -- -- --- ---- -                     -. --- ------ -- -- -
       5 (9 7 o j         -
      W pQOW
                          16                                                SECOND CAUSE OF ACTION
                N


    -~ --- --17                                                (Equitable Contribution against all Defendants) -

                          18                21,        Plaintiff Canopius realleges and incorporates by reference paragraphs 1 through 17
            -                                          -             -- -             -          --                             --     -    --
                          19 and 19 through 20 of the Complaint as though fully and completely set forth herein.

                          20               22.         Plaintiff Canopius paid more than its share of the loss asserted against Pearl and

                          21 Rowland by defending them with respect to all of the underlying third-party actions without

                          22 participation by Defendants on behalf of Clark Pacific despite their contemporary knowledge of the
                          23 underlying third-party actions and the claims asserted therein arising out of Clark Pacific's work.

                          24 Furthermore, Defendants have a primary and legal liability to provide a defense Pearl and Rowland
                          25 on behalf of Clark Pacific with respect to the underlying third-party actions. Yet, they have not
                          26 made any arrangements for payment therefor. Under rules of equity, substantial justice is

                          27 accomplished by equalizing the common burden amongst Plaintiff Canopius and Defendants, and
                          28 to prevent Defendants from profiting at the expense of Plaintiff Canopius.

                                         COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND llECLAKA7UKY KELtEr;
                                                                  DEMAND FOR JURY TRIAL



                                                                             EXHIBIT A
                                                                               11
        Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 13 of 22 Page ID #:13




                                               23.     Wherefore Plaintiff Canopius has been damaged and seeks recovery from
                                  Defendants as set forth below.                          -       -

                                                                              THIRD CAUSE OF ACTION
                                                            --   --    -            - -       -             -       - --- --- -- --- -      --
                                                                      (Declaratory Relief against alI Defendants)          ---- -
                                   -                                                                                 -       -
                                              24. _    Plaintiff Canop'ius realleges and incorporates by reference paragraphs 1 through-17;

                                  19 through 19, and 22 through 23 of the Complaint as though fully and completely set forth herein.

                                               25.     An actual controversy has arisen and now exists between Plaintiff Canopius and

                                  Defendants concerning their respective rights and duties in that Plaintiff Canopius contends

                                  Defendants are primarily and legally liable- to pay now on behalf of Clark Pacific for Pearl's_and

                                  Rowland's defense and indemnity with respect to the underlying third-party actions, whereas

        w                   11    Defendants apparently dispute these contentions by not being forthcoming with making said
        z
                                       -                -             --- -                       -
                            12    payments despite being obligated to do so. Plaintiff desires a judicial determination of the parties'          --

    -       W K         r
                            13 respective rights and duties, _and a declaration that Defendants are obligated now to pay said
        ~ ~OsU~
--p y ~ ~ J .- —14                obligation-in-a sum notless than $465;782.-39 for defense-fees; costs,- arid indemnity, -- --- -- -
        M   N
            F     O =   ~
                  m Z Z


        A~amoa
           ~   15                 -- =-- -- -- 26. -- -- Wherefore - Plaintiff Canopius- - has been - damaged - and -seeks -recovery --from --
        a5000W
             ~m             16    Defendants as set forth below.
                  N


                            17             _- -- ---- ---- --- -_ --- - - ---- - _ - PRAYER FOR RELIEF

                            18          WHEREFORE, Plaintiff prays for judgment against Defendants and each of them as
                                             - --
                                              ----- - -                   - -   -----          -       -    -     -
-            -          ---19    follows:

                            20                 1.     For a judicial declaration that Defendants are legally liable to pay now on behalf of

                            21   I Clark Pacific for Pearl's and Rowland's defense with respect to the underlying third-party actions

                            22   in a sum not less than $465,782.39 for defense fees, costs and indemnity.

                            23                 2.     For special damages according to proof in a total sum of not less than $465,782.39;

                            24                 3.     For costs of suit;
                            25                 4.     For interest therein at the maximum legal rate;

                            26

                            27

                            28


                                           COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND DECLARATORY RELIEF;
                                                                    DEMAND FOR JURY TRIAL



                                                                              EXHIBIT A
                                                                                12
        Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 14 of 22 Page ID #:14




                               1                  5.                       For prejudgment interest on all sums awarded at the maximum legal rate; and
-                              2                 = 6. --                   For such other and further relief as the Court may deem just and proper.
                               3 DATED: Mav 3, 2019                                                                 KRAMER, DEBOER & KEANE
                                                                                 - -                                        -    - -                                                                     -
                               4                                                  -             -        -

- -     —_       -- _-     -               _ ---- -- -                 -         -- - -- - - -- --_--_--           _ BY: . ,           - -    - - - - --. ----- -- - - - -------- -----.._ ____--- -------
                                                                            -     -
       = -                                                         _                                                         MARK C. PHILLIPS          -  _
                               6         - -                                                                                 Attorrieys for Plairitiff
     - ---=- -      - --
                                       ~----- --                                 - --     -              --- -            - CANOPIUS US INSURANCE, INC. ---- - -
                               7

                               8                                                                                                                           -

    --- - - --- -- ---9            --- - ---- ----

                          10

        w                 11
        z
        d                                  -      -    -                                   - -           -                                                                         ---          =-
                          12
              om

               o Q ,~~ 13                   -    - ----                --                                                                                                                            _   -•
                                                           -           ~           -
                                                                                            -       -~       --   - -----         ---- ----
                                                                                                                                       _ .         --- -        --   --   - --- - ~ ---------~       ----- ~-    --   ~-----
                 Q V ~n                -


        ~ =
          -Nwm
             °y  W
               O
             Y
              a 2 :5 O     5
                          -1                          -_
        a ~zmo~w                                               .
             <~o          16
        ~ Z! 2

        ~      N -        -17      -            --- - -                    --- --

                          18
                                                                           -                                       - --         - - --.--     --               -- .. .               - ---- -                   --    -
- - -----           ---.19         -       - --- ----                  -        -- -- - -- -- -- -

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                                9
                                            COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND DECLARATORY RELIEF;
                                                                     DEMAND FOR JURY TRIAL



                                                                                                             EXHIBIT A
                                                                                                               13
       Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 15 of 22 Page ID #:15




                         1                                                DEMAND FOR JURY TRIAL
                         2                   Plaintiff CanoP•ius hereb
                                                                     Y demands trial YJ
                                                                                     b urY•                             --   -     --

                         3
                                  DATED: Mav 3, 2019                                 KRAMER, DEBOER &. KEANE
                         4
                                                       _ . -- . --- _—. ---- -- --- - ------   _                 ~
                                                                                                     °.,~ _ f~~-•~`-~            --- - -- -- - - ---
                        __5       -- ---__       -
                                                                                     B Y:
                         6                                                                   MARK C. PHILLIPS =
                                  --------- - - - -- --         --- - -     —            - - Attorneys for P ainti - -
                         7                                                                   CANOPIUS US INSURANCE, INC.

                         8

                        __9

                        10

       w                11
       z
       d
                        12

                   9 _13
             ~d
       w     >~ w
       O~° Ew~ D m -14
       W <_W Y °z
--.-   A~amQa
                    15
                  0 J

       ~           ~ 16
           z_mN
                        17

                        18

                        19.

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                              i                                                           10
                                       COMPLAINT FOR SUBROGATION, EQUITABLE CONTRIBUTION, AND DECLARATORY RELIEF;
                                                                DEMAND FOR JURY TRIAL



                                                                          EXHIBIT A
                                                                            14
Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 16 of 22 Page ID #:16




                  EXHIBIT B
            Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 17 of 22 Page ID #:17

        I              T


    Electronically FILED by Superior Court of California, County of Los Angeles on 05/10/20119g021J~ PJ1~ Sherri R. Carter, Executive Officer/Clerk of Court, by C. Calagna,Deputy Clerk




                                                               SUMMONS                                                                                                        sunn-loo
                                                                                         1                                                       FORCOURTUSEONLY
                                                      CITACION JUDICIAL
                                                     1/                                 J                                                    (SOLO PARA USO DE LA CORTEJ

                NOTICE TO DEFENDANT:
                (AV1S0 AL DEMANDADO): '
                ZURICH AMERICAN INSURANCE COMPANY, an Illinois
                cor ora ion; -          -                  , - an - inois = --
    -            orpora ion; -~= and -DOES =1 - TO -100,--INCLUSIVE--- -- - --


                  -ARE_ BEING SUED BY PLAINTIFF:                           -
- ---- --- .. YOU
              -            - --- - ---_ __. _ - -- ---------- - --------..__~._ _..._ - ---- --                                     ---     - -- --. - --- -- -          _.... .. _
             (LO ESTA. DEMANDANDO EL DEMANDANTE):
                                                                  - -    -
                 CANOPIUS - US INSURANCE,--INC.:,-.a Delaware Corporation -                                                         -


                 NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
                 betow.           _.
                    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
                 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
             Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
--- - the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defau]t, and your wages, money, and. property
             may be taken without further warning from the. court.
                There are other legal'requirements. You may want to call an attorney right away: If you do not know an attorney, you may want to call an attorney
--- referral service, If you cannot afford an attorney, you may be eligib]e for free legalr services from.a_nonprofit-legal services program. You can locate
             these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the Cafifornia Courts Online Self-Help Center
             (www.courfinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
             costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
    -        IAVIS01 Lo han demandado. - Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versi6n. Lea la infonnaci6n a
             continuaci6n
               Tiene 30 D/AS DE CALENDARIO despues de que le entreguen esta citaci6n y pape/es legales para presentar una respuesta por escrito en esta
             corte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
-=--- en formato legal correcto si desea que procesen su caso en la corte_Es posible que haya un formulario que usted pueda usar para su respuesta. -
             Puede encontrarestos formularios de la corte y m6s informaci6n en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en /a
-- --`- .-biblioteca.de-leyes de- su-condado a..enla.corte-que lequede mas cerca_Si no puede pagar /a.cuota_de presentaci6n, pida a!_secretario de la corte
             que le de un formulario de exenci6n de pago de cuotas, Si no presenta su respuesta a fiempo, puede perder el caso por incumplimiento y la corte fe
             podra quitar su sueldo, dinero y bienes sin mas advertencia.
            .- Hay otras requisitos legales. Es recomendable que flame a un abogado inmediatamente_ Si no conoce a un abogado,_ puede llamar a un servicio de _--
             remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios legales gratuitos de un
             programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de Califomia Legal Services,
             (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o poni6ndose en contacto con la corte o el
             colegio de abogados loca/es. AVISO: Por ley, la corte tiene derecho a rec/amar las cuotas y los costos exentos por imponer un gravamen sobre
             cualquier recuperaci6n de S10, 000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
          I pagar el gravamen de /a corte antes de que la corte pueda desechar el caso.
                   e name ana aaaress ot the cou               Is: ._. __                                                        CASE NUMBER:
                (EI nombre y direcci6n de la corte es):                                                                          lNamero dei Casol, 1 9P SCV 0 a4 37
                SUPERIOR COURT OF THE STATE OF CALIFORNIA
-               400 CIVIC --CENTER - PLAZA . . --- ---- - -- -                                       ----- -- --.-
                                                                                                                                                                   -
                (. SAME ) ----- --                 —. — -- -------- - - -- -- -- -------- ------ - - - - - - - - -- - -
                POMON CALIFORNIA
                The name, address, and telephone number of plaintiffs attomey, or plaintiff without an attorney, is:
                (EI nombre, la direcci6n y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
                MARK C. PHILLIPS (SBN 150749)                                                                           (818) 657-0255 (818) 657-0256
                KRAMER, DEBOER & KEANE
                21860 BURBANK BOULEVARD, SUITE 370                                                    ShPt'fl R. CSI'tef E)CDOLJtivR OffIC81'f CIDI'kOf CDUI't
                WOODLAND HILLS, CA 91367
                DATE: MAY      , 2019                                                             Clerk, by                         Ca11diCE? S_ C:aiqclrtia                 , Deputy
                (Fecha) - MMI'2 0 1 9                                             (S ecretario)                                                                                (Adjunto)
            (For proof of service of this summons, use Proof of Senrice of Summons (form POS-090).)
            (Para pnieba de entrega de esta citati6n use el forrrrulario Proof of Service of Summons, (POS-010)).
                                             NOTICE TO THE PERSON SERVED: You are served -
             IsEAL1                          1.        as an individual defendant.
                     ~~1~Eialif4_;           2. 0 as the person sued under the fictitious name of (specffy):

                                                          3. © on behalf of (specify): ZURICH AMERICAN INSURANCE COMPANY, an Illinois corporation
                                                            under: © CCP 416.10 (corporation)                                        10 CCP 416.60 (minor)
                                                                        C] CCP 416.20 (defunct corporation)       0 CCP 416.70 (conservatee)
                                                                        ~ CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)

            I                '° z~ 1                      4.
                                                                        = other (specify):
                                                                        personal delivery on (date):                                                                              Page 1 of 7
                Form Adopted for Mandatory Use                                           SUMMONS                             ~                         Code of Civi) Procedure §§ 412.20, 465
                  Judicial Council of California
                 SUM-100 [Rev. July 1, 2009]




                                                                                        EXHIBIT B
                                                                                          15
      Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 18 of 22 Page ID #:18




                                                                                                                          TV / ALL
                                                                                                     Transmittal Number: 19823137
Notice of Service of Process                                                                            Date Processed: 05/20/2019

Primary Contact:           Arnold D'Angelo
                           Zurich North America
                           1299 Zurich Way
                           Schaumburg, IL 60196-1056

Electronic copy provided to:                   Vicky Russell

Entity:                                       Zurich American Insurance Company
                                              Entity ID Number 2746725
Entity Served:                                Zurich American Insurance Company
Title of Action:                              Canopius US Insurance Inc vs. Zurich American Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Los Angeles County Superior Court, CA
Case/Reference No:                            19PSCV00437
Jurisdiction Served:                          California
Date Served on CSC:                           05/17/2019
Answer or Appearance Due:                     30 days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Mark C Phillips
                                              818-657-0255

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                            EXHIBIT B
                                                              16
Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 19 of 22 Page ID #:19




                  EXHIBIT C
        Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 20 of 22 Page ID #:20

    ,       f                                                                                                                                                              '




                                                                                                                          Reserved for Clerk's File Stamp
                              SUPERIOR COURT OF CALIFORNIA
                                 COUNTY OF LOS ANGELES
           COURTHOUSEADDRESS:                                                                                                         ~I`
          Pomona Courthouse South                                        _..                                            _ ~ipt~riiir ; L~~`
             400 Civic Center Plaza, Pomona, CA 91766                                                                      ~.:         ~     :.
-- -                                                                                                    - _ - -- -
                                       —-           --                         ----                                                   . ,.......            ---~--
                                                                                                                                                                - -----
                                                                                                                                                                     -         -- --
                                                                                                                                                                                  - --_ _
                --               -
--------. ---_-._..__.._--------- ---- ---------_------
                                                                                                                                     51110   :. .                    __
                               NOTICE OF CASE ASSIGNMENT                                                                               ;,.. ..
    -                                                                                          _                 ~:`             _                          .~__ - -- -- --
-       -- -- --- -- -- --- - ------ - — ----                 - - _ - -- __...----------------.           - ----- — -- ---- ---------....- _. ._ - --- ---------
                                                                                                          CASE NUMBER:                                                          i
                                                                                                                                                  .                              -. .
                         .
           Your case ~s assigned for all purposes to the judicial offcer indicated below.                19PSCV00437 .:.

                                      THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                             ASSIGNED JUDGE              DEPT ROOM                                  ASSIGNED JUDGE                           DEPT         ROOM
                     Gloria White-Brown                 ~           -     --          -   --       --      -- - -   -     -- -        -- -   - - --   -       -- -   -    --




                Given to the Plaintiff/Cross-Complainant/Attorney of Record      Sherri R. Carter, Executive Officer / Clerk of Court
                on 05/13/2019                                                                  By Candice S. Calagna                                      , Deputy Clerk
                             (Date)
         LACIV 190 (Rev 6/18)          NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
         LASC Approved 05/06




                                                                        EXHIBIT C
                                                                          17
               Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 21 of 22 Page ID #:21




                                                             INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

                    The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
                    for your assistance.
                    APPLICATION                        ...                                                               .          .

  ---- - The Division 7 Rules were effective January 1, 2007_ They_apply to all general civil cases. ---=------ ----                                          ---=                  -- ---- --
 ----------__-----------------.- -__------___....-------_ _ __ --------------------_-----------____...---------------- ---                                                          ---------
                    PRIORITY OVER OTHER RULES
                    The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.
  - --• -- - CHALLENGE                                                 - - ...-- -- -..------- --_. _.. ------ _ - -- -- ---- -_- --- - ----- . _.. . _ .._ _. __..  - ---• --- _- - -- ----_.--- ---
                                           TO ASSIGNED JUDGE
   ----- -                                                                     - - - --
                                                                                    _-       -                 - - -- --     - ---
                                                                                                                                 -          -                         - - -- - -- -- --- ----
                    A challenge_under Code_of- Civil Procedure_Section_170,6_must be made. within_15 days=after notice of_assi                       . ~.. me_nt for_all_PrP
                                                                                                                                                                           u_
                                                                                                                                                                              oses
                : to a judge, or if a           has not yet appeared, within 15 days of the first
                                                                                              _._ appearance. ..                _                                             -           --• --
-- -----. _...- -                      -   p--                                            - -                            - - ---- ------- - -
                    TIME STANDARDS
                           --ed to the Iride-Perident Calendaririg-Courts will be sub`ect-to-
             - --Cases assi~                                                         J        Processirig- under the followirig time-standards:                              --- --.            _
   -          ---                                                                        ---- -- - -         -                                                   -- ------
                    COMPLAINTS
                    All complaints shall be served within 60 days of filing. and proof of service shall be filed within 90 days.
                               -           - - - -_-                                              - - - -                 - -            -               -       --_       - .. .   ----_-_ --
                    CROSS-COMPLAINTS                                                                                                                                                        ,
---- .            Without leave of -court first being obtained, no cross-complaint may -be filed by any-party after their answer is filed.-Cross- —
                r_. complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date. .._

   --    - --
                    STATUS CONFERENCE '
                    A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
                                 =Counsel must be fully prepared to discuss the following issues: alternative .dispute resolution,- bifurcation,. settlement,- ____--:__
                    trial date, and expert witnesses.
         .                         _                                         .. _                                                                                                    ..
   -:    FINAL STATUS CONFERENCE                           --..                  _.     .     _. . . - .....                         . . .         ... _
`-=---The- Court-will -i•equire-the parties to aftend a fmal status conference not more tliari IO-days befoie the sche duled trlal date:-AIl =-==-'=---
-- _     parties_shall_have_motions_in-limine,-bifurcation-motionsTstatements-of:-major.:_evidentia r-y-issues;-dispositive-_motions,-requested -----
         form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
   ___matters may be heard and resolved at this conference._ At least fve_days before this conference,_counsel_must alsohave exchanged
      :~.lists of exhibits and witnesses,: and have submitted to the court a brief statement of the case to be read to the jury panel. as required
         by Chapter Three of the Los Angeles Superior Court Rules.

            SANCTIONS -
-- --The court will impose appropriate sanctions for the failure or refusal to comply -with Chapter Three Rules, orders made by: the                                                            -
     -    - Court, and time standards or deadlines established by the Court or by the Chapter Three Rules.- Such sanctions may be on a party, ;
            or if appropriate, on counsel for a party.
 --------------._...------ ----^_...-__---_ __----- - --- -- _- --..------ ------------ --•-- ------------------- --_ .. _-                                                 _----.--------------
   __- --This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is _-_- --
                                                                    --- - -                         - — - - ---- -
         therefore not a guarantee against the imposition of sanctions   under Trial Court Delay            Reduction. Careful reading and
       -- compliance with the actual Chapter Rules is imperative.   -    -            _ . . ..----- . ___.-_ . . _.__ .. .         _. .....__..._._..._ _ _ . .. . . .

                    Class Actions
                    Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
                    judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
                    Calendar Courtroom for all purposes.
                    *Provisionally Comulex Cases
                    Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
                    complex status. If the case is deemed to be complex within the meaning of Califomia Rules of Court 3.400 et seq., it will be ._
                    randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
                    returned to an Independent Calendar Courtroom for all purposes.




                    LACIV 190 (Rev 6/18)              NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
                    LASC Approved 05/06




                                                                                                EXHIBIT C
                                                                                                  18
          Case 2:19-cv-05279-DSF-FFM Document 1 Filed 06/17/19 Page 22 of 22 Page ID #:22




                                                                                                                            __:Resarved for Cterk's Flle Stamp
                          SUPERIOR COURT OF CALIFOR
                                   COUNTY OF LOS ANGELES                                                                        ~       F1l.ED
                                                                                             r~~   y             (jI~ 5upetior Court of California
            COURTHOUSEADDRESS:                                                                                          CAtlnty of LosAnga.las
            Pomona Courthouse South                                                   ~~~ L S1ti V~-    I
            400 Civic Center Plaza, Pomona, CA 91766                                  ~~-~-`-'~ - v~~ ~_1 05/13/2019
             PLAINTIFF:                                                                                          S.hL . R. C:rkr, ExccdS'.+eQ%~cc : Ca A tltCeu.
            CANOPIUS US INSURANCE, INC., a Delaware Corporation --                                                                   L9ryJ;o otmos
            DEFENDANT:
            ZURICH AMERICAN INSURANCE COMPANY, an Illinois corporai                                                                      -           -
                                                                                                                     CASE NUMBER:                                _
                          NOTICE OF CASE MANAGEMENT CONFERENCE                                                       19PSCV004   S7
                                                                                                                             AT'-Y~
                                                                                                                                  .4..,—a.+-.,_...,__ -- -
           TO THE PLAINTIFF(S)/ATTORNEY(S) FOR PLAINTIFF(S) OF RECORD:                                                              ALE~'•lr~~'~ ~~
                                                                                                                                               ~~
           You are ordered to serve this notice of hearin 9on all arties/attorne
                                                                   P               Y record forthwith, ~and meet at~j~1 ~4~~er with all -
                                                                                 s of                                                                                      --
                                                                                                                                                                           ~
           parties/attorneys of record about the matters to be discussed no later than 30 days before the Case h~ac~ag;pk►e~t~G
           Your Case Management Conference has been scheduled at the courthouse address shown above on:

                                                 Dale:                       Time:                          Dept.:
                                                         10/08/2019                  8:30 AM                          J

     NOTICE TO DEFENDANT: THE SETTING OF THE CASE MANAGEMENT CONFERENCE DOES NOT EXEMPT THE
-----                 --     DEFENDANT-FROM FILING A RESPONSIVE PLEADING AS REQUIRED BY LAW.                                                                                    --

            Pursuant to California Rules of Court, rules 3.720-3.730, a completed Case Management Statement (Judicial Council form #
            CM-110) must be filed at least 15 calendar days prior to the Case Management Conference. The Case Management Statement -
            may be filed jointly by all parties/attorneys of record or individually by each party/attorney of record. You must be familiar with the
            case and be fully prepared to participate ePfectively in the Case Management Conference.
          - - ----- - -- ---- -                            - - --- -- -- --- - -- ---- ---------- - - ---- - - - ------ --- - - . . ----- _
            At the Case Management Conference, the Court may make pretrial orders including the following, but not limited to,, an order
 -       ---             -    --                          -                               -- -            -      -       -     -                the— - ------
           establishing-a- discove ry- schedule; arr-order referring the- case to Alternative Dispute Resoiution -(ADR);-an order-reclassifying
           case; an order setting subsequent conference and the trial date; or other orders to achieve the goals of the Trial Court Delay
           Reduction Act ( Gov. Code,§ 68600 etq•   se -----
                                                       ----  --- - ----
                                                                      -      -----                                     -- ---------                                             --

           Notice is hereby given that if you do not file the Case Management Statement or appear and effectively participate at the Case
           Management Conference, the Court may impose sanctions, pursuant                     oca   I 3.37, Code of Civil Procedure
           sections 177.5, 575.2, 583.150, 583.360 and 583.410, Government Cod             ~i~8, s~                    C'            les of
           Court, rule 2.2 et seq.
                                                                                            -_ r

           Dated:     05/13/2019          --                             -                             —`             Gloria Whit,e-Brown j Judge
     -       --               --                    --      --- -            - -       --          -         -            Judicial

                                                                CERTIFICATE OF SERVICE

           I, the below named Executive Officer/Clerk of the above-entitled court, do hereby certify that I am not a party to the cause
           her in, and that on this date I served the Notice of Case Management Conference upon each party or counsel named below:

                  by depositing in the United States mail at the courthouse in Pomona                     California, one copy of the original
                  filed herein in a separate sealed envelope to each address as shown below with the postage thereon fully prepaid.

           ❑ by personally giving the party notice upon ffling of the complaint.
                  Mark Charles Phillips
                  21860 Burbank Blvd Ste 370
                  Woodland Hills, CA 91367
                                                                                            Sherri R. Carter, Executive Officer / Clerk of Court


           Dated: 05/13/2019                                                                                                gy Londie Olmos
                                                                                                                                                   Deputy Clerk
           LACIV 132 (Rev. 07/13)                                                                                                      Cai. Rules of Court, rules 3.720-3.730
           tASC Approved 10-03
                                                         NOTICE OF                                                                    LASC Local Rules, Chapter Three
           For Optional Use                    CASE MANAGEMENT CONFERENCE


                                                                      EXHIBIT C
                                                                        19
